ORDER

PER CURIAM.
William Thompson (appellant), pro se, appeals the judgment denying his petition for declaratory judgment. On appeal, appellant contends the trial court erred in dismissing his petition for declaratory judgment upon its own motion: (1) citing “fail[ure] to allege grounds upon which relief can be granted; and (2) while there still existed a justiciable controversy regarding the respective rights and duties of the parties.”
We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).